Title: To George Washington from Bartholomew Dandridge, 12 April 1778
From: Dandridge, Bartholomew
To: Washington, George



Dear Sir
New Kent [Va.] April 12. 1778.

Your favor of the 15th of Feby, and your kind, tho’ short, note in my Sisters Letter of the 29th ult. I have received, (the first was very long on it’s Passage). I am much obliged to you for the trouble you took to inform me of the situation of Matters in your Army. It gives me pain to think those brave Men who with you are indeavouring to secure every blessing to us should want for any thing, but I am much more concerned when I reflect that many, if not all, their wants might have been readily and easily supplied, had the exertions of those out of the Army been any thing nearly equal to those that are in it. The Troops raised in this State seem to have been as much neglected as possible. the Governing Powers here have persuaded themselves that after the Troops left this State the Congress or Continental Officers were to supply them with every necessary, and this supposition was favored by frequent Letters from Members of Congress asserting they were well supplied, I must own I always thot it the Duty of us who staid at home to take care of those who were hazarding their Lives for us, and who were by us induced to go into the Service, and had too much reason to doubt, not only the ability, but the inclination of others to take proper care of them. I hope we have all grown wiser by experience and that the Evils which have happened for want of supplies to the Army, so far as they depend on this State, will for the future, at least in some measure, be prevented, if not, the Persons immediately employed must be greatly to blame, still many things I am afraid remain to be done to render this more certain & secure.
I am sorry I cannot congratulate you on the prospect of having a more successful Campaign than the last, but the present appearance of Things here seem rather to forbid it, I am afraid the Recruts for your Army will not answer either your expectations or the Occasion you will have for them. the law for drafting was very generally disliked and therefore badly executed, and from what I can learn instead of recruiting your Army with 2000 Men will not furnish half the number. I observe at the same time that many fine Soldiers have returned from your Army & refuse to reenlist. the dislike to the drafting prevents

the detection of deserters, and I am afraid has prevented all hopes of raising any large number of Voluntiers until it wears a little out of remembrance.
When I gave you my Opinion that nothing was to be expected from voluntary enlistments under the present regulations, to serve any long time, I was far from thinking it impracticable if the proper means to effect it were used, and I then thot & still think, that, the only method of carrying on a War successfully, altho’ Men will not encounter every hardship & danger, merely for the sake of being starved & naked & treated with contempt & neglect, yet I am persuaded numbers out of regard to their country would willingly enter the Service could they be assured that the best Provision would be made for them that our Circumstances would admit of, and that they could meet with a reward for their Service adequate to what they lost by being from their business at home, reason as well as experience convinces me of this, for of the Recruits you will receive this Spring the greatest number will be composed of such as are raised from Bounties they received from the generosity of individuals to prevent drafting, and generally one of them will be worth at least two drafted Men. If Avarice Extortion Engrossing & forestalling, at first introduced amongst us by our worst Enemies, and since extending themselves to all Ranks & Degrees amongst us, could once be publickly discountenanced & effectually prevented, you would neither want Men or any thing else necessary to secure success to your Army, but how can this be expected when numbers are allowed & make it their constant employment to enhance the value of every necessary of life and to depreciate the value of our Paper currency, a Cobler or a Taylor that was expected to reenlist in your Army for 20 Dollars Bounty may on his return home receive 1 or £200 as a Substitute for a drafted Man, or instead of 16d. a day in the Army he may receive a Dollar a day & sleep securely at home, & other Tradesmen two or three times as much. The Advocates for measures plainly tending to bring on these Evils have still retained the means of imposing on others but surely our Eyes must soon be opened and their success be nearly at an end.
I am afraid you will be disappointed in your expectations from any Law that can be made for drafting Men into the Service, such laws appear to me to be very unequal, and if they are not unjust in themselves they are sure to be rendered so in their execution, an indiscriminate draft brings Men into the Service that are unfit for it, to the utter ruin of themselves & Families in many instances, without any prospect of advantage to the Publick. a discriminate draft seems inconsistent with that liberty we are contending for, is generally disgustful, and productive of a variety of Evils, nothing seems to me so desireable as an Army composed of Men fit for the Service that is expected from them, who

willingly enter into it, & have a prospect of being rewarded for their labour, with such an Army, under your command, I am satisfied we should have all the Success we wish for, and we have every thing necessary to furnish our Quota of it, except a little more Wisdom & Virtue than we appear to possess at present, but which I hope we shall acquire before it is too late, the Money filched from us by engrossing and forestalling would have been more than sufficient for raising them & much more effectual than any draft.
The Voluntiers I recommended to you I fancy were different from what you understood them to be, I mean such as would enlist to serve as Soldiers during the active part of one Campaign, I am satisfied that if proper Steps were taken at least 5000 of these might be got, many of whom will never render any Military Service on any other terms and had they been marched to your Army with proper care, you might out of the others have enlisted more Men than you will get from the draft for 2000 to serve as long as you wanted them.
I hope you will excuse the freedom I have taken in giving you my Opinion of these matters and believe it is done with the best Intention. I shall endeavor to improve every hint you favor me with for the good of our common cause, in whatever Station I may act, and will conclude by assuring you that however appearances may be at times against it, We have in Virginia a sufficient number of Men able and willing for the Service to compose our Quota of an Army sufficient to protect us against all our Enemies, and that our internal resources and imports are fully sufficient to supply them with every necessary, if matters could once be properly conducted.
I have the pleasure to inform you that myself & Family with all your Friends in this Neighbourhood are well, and join me in tendering our Affection & best wishes to you & my Sister, I am sincerely Dear Sir Your very affectionate & obedt Servt,

B. Dandridge

